Case: 16-15230   Date Filed: 05/15/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15230
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:89-cr-00169-JDW-MAP-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FERNANDO A. NINO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 15, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15230     Date Filed: 05/15/2017    Page: 2 of 2


      Ali Kamalzadeh, appointed counsel for Fernando Nino in this appeal of the

denial of Nino’s motion to reduce his sentence, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the denial of Nino’s

motion to reduce his sentence is AFFIRMED.




                                          2